ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner amendment
An examiner amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Consistent with the attached interview summary, the 5/26/2022 listing of claims is amended as follows:
A) In each of claims 7-10, change the dependency from claim 6 to claim 1.
B) Cancel claims 14 and 30.  No claims remain withdrawn.  (The 9/19/2018 and 11/1/2019 restriction requirements remaining in effect, and the provisions of 35 USC 121 remain applicable.  MPEP § 821.02, 821.04 and 804.01 pertain.)


Reasons for allowance
5/26/2022 claims 1, 5, 7-13, 20-22 and 26-29, as amended above, are allowed for the reasons of record and as summarized here.  (Claims 2-4, 6, 14-19, 23-25 and 30-44 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn 10/5/2018, 4/19/2019 and 11/1/2019 art rejections as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of time lapse (longitudinal) imaging, maximal pixel intensity image formation and associated image processing.  


Regarding 35 USC 101
The 101 rejections were withdrawn as discussed in the 4/19/2019 action (p. 2).

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631